ATTACHMENT A
$Diligentiam

of EO PAPE

Roland M. Boucher
176 Eddie Dowling Highway Suite 102
North Smithfield R.1. 02896

To whom it may concern,

This letter is in regards of a great friend of mine, Damir Sisic. | have personally known Damir
Sisic since the mid to late 1990's when he immigrated as a refugee from Bosnia during the
Balkan War. To give some background on that war it can best be described as an ethnically
rooted war that took place in between 1992 and 1997 during which an international armed
conflict took place in Croatia, Serbia, Bosnia and Herzegovina. As you can imagine this would be
hard for anyone to deal with never mind a child. Nevertheless, Damir persisted not only in
finishing grade school but went on and received his bachelor’s degree in business
administration despite the remembrance of the war trauma.

Damir is not only a hard worker but a great human being in my opinion. He has always shown
himself to be a man of high integrity and significant morals. He has always demonstrated his
compassion and generasity towards business associates, customers and employees, which has
sometimes led others to take advantage of him.

| would recommend Damir to anyone professionally and personally.

Best regards,

Kolaud WU. Goucher

Roland M. Boucher, CPA MBA
Diligentiam, LLC
12/21/20

To whom it may concem:
My name is Debra Scammon, | am @ ard Party Logistics Broker in Auburn, Maine.

| have worked with Damir Sisic for almost 3 years now. He has come across as a person with great moral character
and has a high work ethic, He's extremely reliable and a man of his word.

We started out with doing only a few loads here and there, today he hauls every week for us. This is an attribute
to his high work standards.

Overall | think Mr, Sisic is a decent, honest person and it's a pleasure to work with him.

Sincarely,

Db be
December 26, 2020

_To Whom it May Concern:

 

My name is Bethany Marsland and am currently renting space from Sy
Damir Sisic that | utilize as a restaurant. | started renting from him 2 vis.

ago and throughout the initial process | found him to be one of the .
kindest individuals | have ever met. —

 

 

- Everyday that l returned with a Uhaul full of equipment he and his
brother were there to help me unload. If not for him and his kind heart
we would not have lasted in 1 business through this pandemic. |

He has been supportive in every way he possibly can for us. lam not
totally aware of the situation however | asked Damir if he would mind if |

| were to supply him with a character witness. Please Your Honor if
anyone deserves leniency it is this man.

Thanking You | in Advance for your t time 2 and Consideration.

Sart Ake

_ Sing erely; 2

    

Scanned with CamScanner
COURT REFERENCE LETTER

JASMIN SISIC

100 CAREY COURT, WOONSOCKET, Rhode Island, 02895
(401) 766-2620

Date: December 19 2020

To Whom This May Concern,

My name is Jasmin Sisic and proud to offer my recommendation for my son Damir Sisic to whom I
have personally known for 30 years, since he was born.

My son Damir Sisic is a very talented, smart, proactive person who constantly works hard to
achieve everyday goals. He works a lot of hours, even though college he managed to have two full
time jobs and study business management and graduate in four years with Bachelors for Rhode
Island College. He was top of his classes, perfect attendance and never had any issues. He was
always great student and great worker, motivated to be a successful business owner.

It's with great confidence that I recommend Damir Sisic as someone who, I truly believe, possesses
great character and judgment for the betterment of our community.

Please do not hesitate to contact me if you should require any further information.

Sincerely,

fiom abu

By JASMIN SISIC Date: December 19 2020

Signature

 

Page 1
COURT REFERENCE LETTER

Omer Sisic
100 CAREY COURT, WOONSOCKET, Rhode Island, 02895
(401) 651-3288

Date: December 19 2020
To Whom This May Concern,

My name is Omer Sisic and proud to offer my recommendation of Damir Sisic to whom I have
personally known for 27 years as my Brother.

During my relationship with Damir Sisic I have experienced an individual who shows up earlier
than anyone in office, works hard, and carries themselves in a polite, respectable manner. In
addition, Damir Sisic is a family-person who has always presented themselves with levelheadedness
and grace.

It's with great confidence that I recommend Damir Sisic as someone who, I truly believe, possesses
the character and judgment for the betterment of our community and tries to help anyone in need.
He was the first member in our household to graduate from college, Rhode Island College and
always worked hard to help us. When we came to this country 20 years ago, my parents had limited
English in which my brother spent hours not only translating for them, but also helping guide and
make some important family decisions with them. In school he was on honor roll almost every
quarter, and had perfect attendance, and never got into any trouble.

My brother is a good person, and please do not hesitate to contact me if you should require any
further information.

Sincerely,

Se

By OMER SISIC Date: December 19 2020

 

Signature

Page 1
Aldo Zegarelli
886 Watertown Street
Newton MA 02465

12/24/2021
To Whom it May Concern.

lam writing on behalf of Damir Sisic. | have known Damir for the past six years, Damir has been a
customer at out dealership. In business you have some customers that you develop strong relationships
with and that stand out above the rest. Damir is one of those customers. He has and entrepreneurial
spirit, with an extraordinary work ethic. In the time | have known Damir, and in my interactions with
him, | have found Damir to be hard working, fair, and trustworthy.

Respectfully yours

Aldo Zegarelli
